PER CURIAM.
Adrienne Jackson petitions this court for the issuance of a writ of habeas corpus to obtain her release from the Orange County Jail where she was incarcerated after the court found her in direct criminal contempt and sentenced her to 60 days in jail. We previously stayed the contempt order and directed Jackson’s release from custody pending further proceedings in this court.
We issue the writ, vacate the order of contempt and remand because the record *856demonstrates that the trial court failed to provide the petitioner with an opportunity to present evidence of excusing or mitigating circumstances prior to the finding of direct criminal contempt as required by Rule 3.830, Florida Rules of Criminal Procedure. State ex rel. Garlovsky v. Eastmoore, 393 So.2d 567 (Fla. 5th DCA 1981).
Writ GRANTED; Order of Contempt VACATED; REMANDED.
GOSHORN and GRIFFIN, JJ., concur.
DAUKSCH, J., dissents with opinion.